                         Case 5:19-cv-04355-EJD Document 22 Filed 10/04/19 Page 1 of 2



            1      COOLEY LLP
                   HEIDI L. KEEFE (178960)
            2      (hkeefe@cooley.com)
                   3175 Hanover Street
            3      Palo Alto, CA 94304-1130
                   Telephone: (650) 843-5000
            4      Facsimile: (650) 849-7400

            5
                   COOLEY LLP
            6      PHILLIP E. MORTON (pro hac vice)
                   (pmorton@cooley.com)
            7      1299 Pennsylvania Avenue, NW, Suite 700
                   Washington, DC 20004-2400
            8      Telephone: (202) 842-7800
                   Facsimile: (202) 842-7899
            9
                   Attorneys for Defendant
          10       Facebook, Inc.

          11
                                                   UNITED STATES DISTRICT COURT
          12
                                                  NORTHERN DISTRICT OF CALIFORNIA
          13
                                                          SAN JOSE DIVISION
          14

          15
                   TRANSACTION SECURE, LLC, a foreign                   Case No. 3:19-cv-4355-EJD
          16       limited liability company,
                                                                        DEFENDANT FACEBOOK, INC.’S
          17                         Plaintiff,                         FEDERAL RULE OF CIVIL
                                                                        PROCEDURE 7.1 DISCLOSURE
          18              v.                                            STATEMENT

          19       FACEBOOK, INC., a foreign corporation,
                   d/b/a INSTAGRAM,,
          20
                                     Defendant.
          21

          22

          23              Pursuant to Federal Rule of Civil Procedure 7.1, Facebook, Inc. (“Facebook”) states that it has

          24       no parent corporation and that, to its knowledge, no publicly held corporation owns 10% or more of

          25       its stock as of the date of Facebook’s April 12, 2019 Proxy Statement..

          26

          27

          28
  COOLEY LLP
                                                                                             RULE 7.1 DISCLOSURE STATEMENT
ATTORNEYS AT LAW
   PALO ALTO
                                                                   1.                           CASE NO. 3:19-CV-04355-EJD
                        Case 5:19-cv-04355-EJD Document 22 Filed 10/04/19 Page 2 of 2



            1      Dated: October 4, 2019              COOLEY LLP

            2

            3                                          /s/ Phillip E. Morton

            4                                          HEIDI L. KEEFE (CA Bar No. 178960)
                                                       hkeefe@cooley.com
            5
                                                       COOLEY LLP
            6                                          3175 Hanover Street
                                                       Palo Alto, CA 94304-1130
            7                                          Telephone: (650) 843-5000
                                                       Facsimile: (650) 849-7400
            8
                                                       PHILLIP E. MORTON
            9                                          pmorton@cooley.com
                                                       COOLEY LLP
          10                                           1299 Pennsylvania Avenue, NW
                                                       Suite 700
          11                                           Washington, DC 20004-2446
                                                       Telephone: (202) 842-7800
          12                                           Facsimile: (202) 842-7899
          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP
                                                                               RULE 7.1 DISCLOSURE STATEMENT
ATTORNEYS AT LAW
   PALO ALTO
                                                         2.                      CASE NO. 3:19-CV-04355-EJD
